STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0702

VERSUS

SHANE BADEAUX AUGUST 29, 2022

In Re: Shane Badeaux, applying for supervisory writs, 17th
Judicial District Court, Parish of Lafourche, No.
548,739.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a file-stamped copy of the “motion to vacate an illegal habitual
offender adjudication,” the district court ruling, the habitual
offender adjudication proceeding transcript, the bill of
information, the habitual offender bill of information, the
uniform commitment order, pertinent district court minutes, and
any other portion of the district court record that might
support the claim raised in the writ application.
Supplementation of this writ application and/or an application
for rehearing will not be considered. See Uniform Rules of
Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. In the event
relator elects to file a new application with this court, he may
do so without the necessity of obtaining a return date. Any
future filing on this issue should include the entire contents
of this application, the missing items noted above, and a copy
of this ruling.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ASwl)

DEPUTY CLERK OF COURT
FOR THE COURT